NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VESTER L. PATTERSON, AKA Vestor                 Nos. 18-15881
Lee Patterson,                                       18-16512

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01428-DAD-
                                                BAM
 v.

CALIFORNIA DEPARTMENT OF                        MEMORANDUM*
CORRECTIONS AND
REHABILITATION; CALIFORNIA
CORRECTIONAL HEALTH CARE
SERVICES,

                Defendants-Appellees.

                   Appeals from the United States District Court
                      for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      California state prisoner Vester L. Patterson, AKA Vestor Lee Patterson,

appeals pro se from the district court’s order denying his motion to proceed in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
forma pauperis in his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s interpretation and application of 28 U.S.C.

§ 1915(g). Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We

affirm.

      The district court properly denied Patterson’s motion to proceed in forma

pauperis because Patterson failed to allege plausibly that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint. See 28

U.S.C. § 1915(g); Andrews, 493 F.3d at 1055-57 (discussing the imminent danger

exception to § 1915(g)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                      18-15881
                                                                                18-16512